Citation Nr: 1604725	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-25 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for cervical spine strain (neck disability).

2.  Entitlement to an initial rating in excess of 10 percent for right knee medial meniscus degeneration with joint effusion (knee disability).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from November 2004 to January 2006, with a prior period of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the appeal in October 2014 and June 2015 for additional evidentiary development.

The issue of entitlement to service connection for a back condition has been raised by the record in an October 10, 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's cervical spine disability does not more nearly approximate forward flexion limited to 15 degrees or less nor ankylosis.

2.  From June 14, 2007 to July 29, 2010, the Veteran's right knee disability manifested in 10 degrees of extension.

3.  For the entire rating period on appeal, the Veteran's right knee disability does not more nearly approximate flexion limited to 30 degrees.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code (DC) 5237 (2015).

2.  From June 14, 2007 to July 29, 2010, the criteria for a separate 10 percent rating, but no higher, for limitation of right knee extension are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R §§ 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5261 (2015).

3.  The criteria for a rating in excess of 10 percent for right knee flexion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, DC 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The instant appeal arises from the Veteran's disagreement with the initial evaluation and effective date assigned following the grant of service connection of neck and knee disabilities.  Appropriate VCAA notice regarding the service connection claim was furnished to the Veteran in January 2007, prior to the initial June 2007 rating decision.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2015) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding these issues.  

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  The Veteran was afforded VA examinations in May 2007, July 2010, September 20011, January 2015, and October 2015.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Lastly, the Board finds that the AOJ substantially complied with its Remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).
Specifically, the Board instructed the AOJ to afford the Veteran VA examinations which included range of motion findings after repetitive motion.  Additionally, the Board instructed the AOJ to obtain records since October 2014 and associate them with the claims file.  On October 2015 VA examination, the VA examiner included range of motion findings after repetitive motion for both claimed disabilities.  The AOJ also obtained treatment records dated through September 2015.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014 and Supp. 2015); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45(2015).

When evaluating disabilities of the joints, VA's Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2015); see DeLuca v. Brown, 8 Vet. App. 202 (1995).


III.  Neck disability

The Veteran's cervical spine strain is rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5327.  A 20 percent evaluation contemplates forward flexion greater than 15 degrees but not greater than 30 degrees, a combined range of motion is not greater than 170 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  See 38 C.F.R. 
§ 4.71a , Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See 38 C.F.R. § 4.71a, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Intervertebral disc syndrome (IVDS) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (Spine Rating Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Under the IVDS Rating Formula, a 20 percent rating is assigned when IVDS causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).

A June 2007 rating decision granted service connection for chronic cervical strain and assigned a 20 percent evaluation effective February 1, 2006.

Turning to the relevant evidence of record, an August 2006 X-ray showed degenerative changes in the cervical spine. 

A January 2007 neurology consult indicated that the Veteran reported intermittent right hand numbness that had progressed over the previous 2 years.  Following nerve conduction and electromyography (EMG) testing, the examiner noted that there was no electrophysiologic evidence of neuropathy in the right arm to account for his symptoms.  A February 2007 addendum indicates no evidence neurologic cause of the Veteran's right are numbness, as "the distribution of symptoms, examination and the normal EMG argue against a peripheral neurologic cause of the right arm numbness."
On May 2007 VA general medical examination, Veteran reported neck stiffness, increasing since the original injury in January 2006.  He noted hand numbness bilaterally, which would go up his arms bilaterally and was constantly worsening.  He stated that his neck is always stiff and sore and he rates this constant pain as a 4 to 5 out of 10.  He had occasional radiating pain shooting down his neck and arms that will increase his pain to a 10 out of 10.  He stated that it can occur with something as simple as sneezing or holding a phone with his shoulder.  This will cause his arm to go numb at times.  Certain head positions will also make his arms go numb.  He noted no weakness.

Physical examination revealed moderate paracervical tenderness, and minimal cervical tenderness.  Flexion was limited to 30 degrees, extension was limited to 25 degrees, left and right lateral flexion were limited to 20 degrees, and left and right lateral rotation were limited to 20 degrees.  There was associated pain with extremes of motion.  He was able to do repetitive motion of the cervical spine without undue worsening of pain, fatigability, lack of endurance, or incoordination.   Magnetic resonance imaging (MRI) showed degenerative changes.  The examiner diagnosed chronic cervical strain or sprain with associated degenerative arthritis.  

VA primary care notes dated April 2009 to November 2009 noted chronic cervical strain.  The Veteran had tried a variety of non-steroidal anti-inflammatory drugs (NSAIDS) with little meaningful relief.  His neck pain did not radiate to his upper extremities.  Regarding the Veteran's claimed hand numbness, EMG and MRI of the brain were negative.  Musculoskeletal physical examinations revealed full range of motion without tenderness, erythema, or effusion.

On July 2010 VA examination, the Veteran reported that his neck had stiffness and that he was unable to turn both ways.  He also had a pain which tended to radiate toward the shoulder.  He described his pain as a constant dull ache, average intensity of 5 out of 10, which increased when turning sideways in humid damp weather.  He had some response to pain medication, as well as to Lidoderm patches.  He did not report incapacitating episodes of pain in the past 12 months or acute flare-ups.  He did not complain of decreased motion, paresthesias, leg or foot weakness, or bowel or bladder issues.  He could walk a block or up to 15 to 20 minutes. 

Physical examination showed that the Veteran was unaided and did not use a neck brace.  The neck had no abnormality on inspection or palpation.  Motor strength was 5/5.  Sensory exam was "rather ambiguous" to fine touch.  Deep tendon reflexes were 2+ (normal).  Forward flexion was to 30 degrees, extension was to 30 degrees, bilateral lateral flexion was to 30 degrees, and bilateral lateral rotation was to 40 degrees.  He had an exaggerated pain response to the motions of the cervical spine.  He was able to do repetitive motion of the cervical spine without undue worsening of pain, fatigability, lack of endurance, or incoordination.  X-ray showed small spurs from the cervical vertebral bodies of C4, C5, and C6.  The examiner diagnosed cervical spine strain.

A January 2011 VA polytrauma note indicated that the Veteran had intermittent stiffness and decreased range of motion in his neck associated with headaches.  He could pop his neck.  He had a memory foam pillow which helped him.  His neck was stiffer in the morning and better when he walked around.  He also had pain between the shoulder blades at times.  He had intermittent numbness in forearms and hands.  Physical examination revealed tenderness to suboccipital area and cervical post spine, and exaggerated response to light touch in entire spine.

On September 2011 VA examination, the Veteran reported chronic neck pain and stiffness.  He was unable to move his head sideways, backward, or forward.  Sitting for a prolonged period of time caused his neck to become tired, and he had a sharp, shooting pain radiating towards the neck.  He was unable to drive for long distances, and had to sit still.  He treats his neck with ibuprofen, Flexeril, and stretching exercises.  He had no incapacitating episodes in the previous 12 months.  No acute flare-ups were reported.  Symptoms were constant.  The Veteran endorsed muscle spasm.  He did not use any walking or assistive devices.  There was no recent trauma, injury, hospitalization or surgery.  The Veteran was able to perform activities of daily living, but was unable to do much more than that.  He could not drive.  He states if he is required to stand, he is completely limited due to neck pain on motion.  
Forward flexion was restricted to 30 degrees with pain beyond this.  Extension was restricted to 20 degrees with pain beyond this.  Lateral flexion bilaterally was to 40 degrees and lateral rotation was to 50 degrees bilaterally.  The Veteran was unable to proceed beyond this secondary to the pain in the cervical spine area, radiating toward the head and the shoulders.  There was paravertebral muscle spasm.  Upper extremity motor and sensory exam was benign, and deep tendon reflexes were 1 to 2+.  The Veteran was able to do repetitive motions of the spine without further worsening.  He had pain beyond the range but no further worsening of pain, fatigability, lack of endurance, or incoordination was noted on repetitive motion testing.  No functional impairment was noted secondary to the pain.  The Veteran did not have IVDS or radiculopathy.  X-ray showed redemonstration of small spurs from the body of C4, C5, C6.  

VA treatment records dated from September 2011 to August 2014 indicate continuing complaints of chronic neck pain and stiffness, sometimes radiating to shoulders and arms.  He reported occasional numbness in right arm and occasional weakness in right greater than left hand.

An October 2014 VA MRI of the neck revealed cervical spondylosis.

On January 2015 VA examination, the Veteran complained of intermittent and variable neck pain and stiffness.  He reported pain, weakness, fatigability, and coordination/instability.  He also reported periodic flare ups of pain and stiffness.  His continuing pain adversely affected his sleep each night.  

Flexion was to 25 degrees, extension was to 25 degrees, bilateral lateral flexion was to 30 degrees, and bilateral lateral rotation was to 40 degrees.  Inspection of the neck showed no tenderness, spasm, or deformity.  The examiner opined that additional limitation due to pain, weakness, fatigability, or coordination should not be manifested in reduced degrees of additional range of motion loss, but rather is manifested with increased subjective pain and reduced strength and function.  Deep tendon reflexes were active and symmetrical.  There was no weakness in the upper extremities.  The examiner diagnosed chronic neck sprain/strain and mild cervical degenerative disc disease.  In an addendum, the examiner noted that the record indicates mild cervical disc disease (shown on MRI but not x-rays) but did not show incapacitating episodes of disc disease and related neurological symptoms.

On October 2015 VA examination, the Veteran reported flare-ups characterized by increased pain occurring with increased physical activity.  He did not report functional loss.  Physical examination revealed forward flexion to 25 degrees, however, body habitus limited flexion by approximately 10 degrees due to soft neck tissue.  Extension was limited to 40 degrees.  Bilateral lateral flexion was to 30 degrees.  Bilateral lateral rotation was to 40 degrees.  The Veteran was able to do repetitive motion 3 times without loss of motion.  The Veteran had generalized pain on palpation, most pronounced at C7.  There was no muscle spasm, guarding, or atrophy.  Muscle strength was 5/5.  Deep tendon reflexes were normal.  Senses were decreased in hands/fingers; however, no radiculopathy was found.  There was no ankylosis or other neurologic abnormalities.  The Veteran had IVDS of the cervical spine, however there were no episodes of acute signs or symptoms requiring bed rest.  The Veteran did not use assistive devices. 

Based on the foregoing, the Board finds that a rating in excess of 20 percent for cervical spine disability is not warranted.  The pertinent evidence of record does not show forward flexion of the cervical spine to 15 degrees or less, nor ankylosis to a rating in excess of the currently-assigned 20 percent disability rating under the General Rating Formula.  Indeed, flexion was limited to no less than 25 degrees during the entire rating period on appeal.

Although the October 2015 VA examiner found that the Veteran had IVDS of the cervical spine, he noted no episodes of acute signs or symptoms requiring bed rest.  As such, a higher rating under the IVDS Rating Formula is not available in this case.  See 38 C.F.R. § 4.71a, DC 5243.

The Spine Rating Formula also provides for the assignment of separate disability evaluations under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  See Spine Rating Formula, Note (1).  Although the Veteran has occasionally reported radiating pain from the neck to the shoulders and arms, as well as right hand numbness, the medical evidence weighs against a finding of any associated neurological abnormalities.  There is no diagnosis of radiculopathy or neuropathy in the record.  Indeed, a January 2007 nerve conduction and electromyography testing was negative for neuropathy in the right arm.  Further, although sensory examination revealed slight decrease in sensation in hand and fingers, no radiculopathy was found on September 2011 and October 2015 VA examinations.

The Board has considered the Veteran's reported history of symptomatology for his cervical spine disability.  It is acknowledged that he is competent to report symptoms and observations, such as pain, because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to identify specific levels of his cervical spine disability according to the appropriate diagnostic codes and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has also considered a higher evaluation in this case based on the presence of additional functional loss not contemplated in the current 20 percent evaluation based on the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  In light of the medical findings discussed above, the Board finds that the functional equivalent of forward flexion to 15 degrees or less or ankylosis of the cervical spine is not shown, even when considering the Veteran's flare-ups and ongoing complaints of pain, and functional loss and/or impairment following repetitive use of the cervical spine.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an evaluation in excess of 20 percent.

Finally, the Board has considered the possibility of staged ratings; however, concludes that an evaluation in excess of 20 percent is not warranted and referral for extraschedular consideration has not been warranted for any period on appeal for the service-connected cervical spine disability.  Accordingly, staged ratings are inapplicable.  Fenderson, 12 Vet. App. at 119.

As such, the Board finds that the preponderance of the evidence is against the Veteran's appeal for an increased rating in excess of 20 percent for cervical spine disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal must be denied. 38 U.S.C.A. § 5107(b) (West 2014 and Supp. 2015); 38 C.F.R. § 3.102 (2015).

IV.  Knee disability

The Veteran's right knee medial meniscus degeneration with joint effusion is rated as 10 percent disabling pursuant to DC 5260, for limitation of flexion of a knee.  Under DC 5260, flexion limited to 45 degrees is 10 percent disabling; flexion limited to 30 degrees is 20 percent disabling; and flexion limited to 15 degrees is 30 percent disabling.  38 C.F.R. § 4.71a, DC 5260. 

Evaluations for limitation of extension of the knee are assigned as follows: extension limited to 10 degrees is 10 percent disabling; extension limited to 15 degrees is 20 percent disabling; extension limited to 20 degrees is 30 percent disabling; extension limited to 30 degrees is 40 percent disabling; and extension limited to 45 degrees is 50 percent disabling.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II. 

In VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005), VA General Counsel determined that separate disability ratings could be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.

Additional rating criteria are found under Diagnostic Codes 5256 (ankylosis of the knee), 5257 (recurrent subluxation or lateral instability), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  38 C.F.R. § 4.71a, DC 5256, 5257, 5262, 5263.

A June 2007 rating decision granted service connection for right knee medial meniscus degeneration associated with small joint effusion and assigned a 10 percent evaluation under DC 5260, effective February 1, 2006.

Turning to the evidence of record, a February 2007 MRI of the knee showed no evidence of derangement involving the menisci, cruciate ligaments and collateral ligaments.  The examiner assessed small joint effusion.

On May 2007 VA general medical examination, the Veteran stated that his right knee gave him constant pain, rated as a 6 to 7 out of 10 in severity.  He also noted weakness and giving way a couple times weekly.  He had stiffness in the right knee, especially in the morning, and swelling at times.  He denied any redness or warmth from the right knee.  His knee occasionally would catch or pop.  He described having a fatigability and a lack of endurance with his right knee.  The treatment is physical therapy and exercises, and choline magnesium Trilisate which is not effective.  He also iced it at times.  He described having severe flare-ups with the right knee, occurring 3 to 4 nights weekly, and lasting for several hours.  He did not sleep well at all during a flare-up.  Flare-ups were precipitated by stairs, inclines, and weather changes, and alleviated by rest and ice.  Overall, he felt additionally limited in motion as he stated he could not bend the right knee well if in a flare-up.  He denied any dislocation or subluxation.  He stated that he was laid off 2 weeks prior from his construction job, as he was really unable to do the work that was needed due to his right knee condition.  

Physical examination showed no effusion.  There was tenderness with palpation to the medial joint line.  There was no redness, warmth, or signs of inflammation.  Lachman, drawers, varus, valgus were negative.  McMurray's was positive.  Range of motion showed full extension to 0 degrees.  Flexion was decreased to 120 degrees.  Following repetitive motions, flexion was decreased to 110 degrees and extension to -10 degrees.  The examiner diagnosed right knee medial meniscus degeneration with association small joint effusion.
A June 14, 2007 orthopedic care note indicated that the Veteran continued to have intermittent chronic right knee pain at night, with ambulation.  Physical examination revealed no effusion or swelling.  There was diffuse tenderness to palpation including with patellar grind.  There was no ligamentous instability with Lachman, post drawer, and varus/valgus stress tests.  The right knee extended to 10 degrees and flexed to 100 degrees.  The examiner assessed diffuse atrophy right knee. 

During an October 2007 orthopedic consultation, the Veteran reported ongoing pain of the knee, generally a 5 out of 10 in severity.  At times it throbbed or burned.  Changes in the weather tended to exacerbate the pain.  At times he felt like the knee was going to give out.  Driving could increase the pain.  He had been markedly limited in exercising since his injury.  He had been treated with physical therapy and braced in the past with little overall improvement.  His therapy was apparently extensive.  Plain films and MRI showed some evidence of tilt in the patella.  Physical examination showed no obvious effusion, excessive warmth or erythema.  There was no obvious instability with varus or valgus tests.  There may be some slight laxity.  He had pain with attempts to sublux patella on the right.  He demonstrated a full active range of motion and provided good resistance on muscle testing.  There was no obvious laxity on varus or valgus testing.  Lachman and drawer testing appeared to be normal.  The examiner assessed patellofemoral pain.

VA primary care notes dated April 2009 to November 2009 noted chronic knee pain.  The Veteran had tried a variety of NSAIDS with little meaningful relief.  Musculoskeletal physical examinations revealed full range of motion without tenderness, erythema, or effusion.  Muscle strength was 5/5 throughout.

On July 29, 2010 VA examination, the Veteran reported chronic discomfort in the right knee.  His knee tended to pop all the time, and he had a feeling of weakness and giving way.  He had occasionally fallen-the last fall was 3 weeks prior.  He was initially diagnosed with right knee atrophy in 2000.  Thereafter, he underwent extensive physiotherapy, stretching exercises, and narcotics, with minimal relief.   The Veteran reported effusion, and denied any heat, redness, lack of endurance, or episodes of dislocation or subluxation.  He was currently taking Vicodin and ibuprofen.  He denied acute flare-up of the joint.  He wore a right knee brace occasionally, but was not wearing one on examination.  The Veteran denied any incapacitating episodes.  He reported that his symptoms were aggravated with standing more than 30 minutes, walking more than 15 to 20 minutes, or walking more than a block. 

Physical examination revealed that he Veteran leaned on his left leg and kept his right knee flexed while walking.  No effusion or erythema was noted.  On palpation, Veteran reported tenderness at the medial joint line, and occasionally at the lateral joint line.  Extension was to -5 degrees and flexion was to 130 degrees.  The Veteran was able to do repetitive motion of the knee without any worsening of pain, fatigability, lack of endurance, or incoordination.  He seemed to have an exaggerated pain response to the right knee exam at every repetition of motion.  X-ray was unremarkable.  The examiner diagnosed right knee medial meniscus degeneration.

A January 2011 polytrauma note indicated that the Veteran had pain in his knee. The knee hurt and would swell most mornings or if active and with weather changes.  The pain was more severe under the kneecap and increased with steps.  He had a brace that went under the knee cap which decreased the pain to some extent.  The examiner assessed patellofemoral syndrome. 

A March 2011 VA polytrauma note indicated that the Veteran had pain in his knees, right worse than left.  He took Vicodin that did not really do anything except make him stay awake.  The examiner noted a small effusion of the right knee with pain over kneecap with pressure.

An April 2011 physical therapy evaluation noted that the Veteran complained of pain over the medial side and under the knee cap, rated as a 4 to 5 out of a10 that increased to 10 out of 10.  Pain was exacerbated with prolonged weight bearing, walking, steps, and reported instability.  Symptoms were alleviated with heat, ice, and elevation.  Range of motion was within full limits.  Motor strength was normal.  Coordination was good.  Medial/lateral knee instability tests were negative.  

On September 2011 VA examination, the Veteran stated there was no change since July 2010.  He had chronic discomfort, occasional popping sensation and effusion.  He reported flare-ups during cold, wet weather, resulting in walking limited to half a block and standing limited to 30 minutes.  He wore a right knee brace occasionally.

Range of motion testing revealed flexion limited to 120 degrees, with painful motion beyond this.  Extension was limited to -10 degrees, with painful motion beyond this.  He was able to perform repetitive range of motion with no worsening to range of motion after.  There was no effusion. There was tenderness to deep palpation.  Muscle strength was 5/5.  Joint stability tests were negative.  There was no patellar subluxation or dislocation.  There was no history of surgery, intervention, or joint replacement.  X-ray was unremarkable.  The examiner diagnosed meniscal degeneration associated with frequent episodes of joint locking and joint pain. 

VA treatment records dated from September 2011 to August 2014 indicate continuing complaints of chronic knee pain.

On January 2015 VA examination, the Veteran complained of knee pain and stiffness which flared periodically, as well as weakness, fatigability, and incoordination/instability.

On physical examination, deep tendon reflexes were active and symmetrical.  There was no weakness in the lower extremities.  Flexion was to 130 degrees and extension was to 5 degrees.  The examiner noted that additional limitation due to pain, weakness, fatigability, or coordination should not be manifested in reduced degrees of additional limitation of range of motion loss, but rather is manifested with increased subjective pain and reduced strength and function.  There was no effusion.  Ligaments were normal and tight.  There was no pain to patellar pressure.  The examiner diagnosed chronic right knee sprain/strain, and opined that the Veteran's right knee disability leads to subjective pain and reduced function but does not constitute a significant arthritic condition or a condition that would require right knee surgery.  In an addendum, the examiner noted that the Veteran's medical history did not show evidence of arthritis, subluxation, or instability at the right knee.

On October 2015 VA examination, the Veteran reported flare-ups following an increase in physical activity, consisting of right knee discomfort and decreased ability to ambulate.  Range of motion testing revealed flexion to 85 degrees and extension to 0 degrees.  However, flexion was decreased by 25 degrees due to body habitus.  Further, the Veteran was able to flex to greater than 105 degrees when he got up from the examination table.  Pain noted on examination caused functional loss.  There was generalized, mild pain with global palpation of the knee.  Following repetitive range of motion testing, there was no additional loss of range of motion.  Muscle strength was 3/5, indicating active movement against gravity.  There was no ankylosis, instability, recurrent effusion, recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or other tibial/fibular impairment.  There was no meniscus condition.  No assistive device was noted.  The Veteran declined radiographic examination.

Based on the foregoing, the Board finds that the criteria for a rating higher than 10 percent under DC 5260 for limited flexion has not been met at any time during the appeal.  See 38 C.F.R. § 4.71, DCs 5260 and 5261; see also VAOPGCPREC 9-2004.  A 20 percent rating requires knee flexion limited to 30 degrees.  Here, right knee flexion has not been shown to be less than 85 degrees, even with consideration of DeLuca precepts.  Therefore, even considering any functional limitation, the Veteran's ranges of motion did not meet or nearly approximate that required for a higher rating of 20 percent for limitation of flexion.

However, the Board finds that, from June 14, 2007 to July 29, 2010, a separate 10 percent rating is warranted for limited extension of the knee under DC 5261  A 10 percent rating requires knee extension limited to 10 degrees.  As noted above, knee extension was limited to 10 degrees on June 2007 VA orthopedic consultation.  A staged rating is required in this instance, as extension was less than 10 degrees on all subsequent examinations.  Although examinations prior to the July 2010 VA examination noted full range of motion, it is not clear that such examinations satisfied the DeLuca criteria.  The July 2010 VA examination report, however, clearly indicated that extension was limited to -5 degrees, and that the Veteran was able to do repetitive motion of the knee without any worsening of pain, fatigability, lack of endurance, or incoordination.  Consequently, the Board finds that a staged rating is warranted, and that no separate rating for limited extension is warranted after July, 29, 2010.  Fenderson, 12 Vet. App. at 119.

The Veteran has reported episodes of pain, swelling and locking in the right knee joint.  Thus, the Board has considered whether separate or higher evaluations are warranted under 38 C.F.R. § 4.71a, DCs 5258 and 5259.  A 20 percent rating is warranted under DC 5258 when there is dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  There is no evidence of dislocated semilunar cartilage in this case to support a higher rating under DC 5258.  Accordingly, this diagnostic code is not for application.  DC 5259 is also inapplicable because the Veteran has not undergone removal of semilunar cartilage of the knee.

The Veteran has also reported occasional instability in the right knee.  Thus, the Board has considered whether a separate evaluation is warranted under DC 5257.  A 10 percent rating is warranted under DC 5257 where there is slight recurrent subluxation or lateral instability of the knee.  The medical evidence of record is silent for findings of instability.  Further, joint instability tests conducted throughout the time period on appeal were negative for findings of instability.  Therefore, a separate evaluation for right knee instability is not warranted.

There are no other diagnostic codes which would provide higher or separate ratings for the Veteran's knee disability.  The knee disability is not productive of ankylosis or complete immobility of the knee joint; malunion or nonunion of the tibia and fibula; or genu recurvatum; therefore DCs 5256, 5262 and 5263 are not applicable.

V.  Other Considerations

An extraschedular evaluation may be provided for exceptional cases.  Such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The Veteran reports that his neck disability causes pain, stiffness, limited motion, and numbness in the upper extremities, which increase with physical activities.  He reports that his knee disability causes pain, weakness, giving way, popping, pain, and swelling, which increases with physical activity.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The DCs in the rating schedule corresponding to disabilities of the cervical spine and knee provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a , DCs 5237, 5260, 5261.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and pain on movement.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Accordingly, the first prong of Thun has not been satisfied, and referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Finally, the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 29, 2010 has not been raised by the record, as the Veteran relates his unemployability to service connected posttraumatic stress disorder and residuals of a traumatic brain injury, and the evidence does not otherwise indicate unemployability due to the cervical spine or right knee disabilities for this period.  See April 2011 VA Form 21-8940; see also Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A rating in excess of 20 percent for cervical spine disability is denied.

A separate rating of 10 percent, but no higher, for limitation of extension of the right knee is granted from June 14, 2007 to July 29, 2010. 

A rating in excess of 10 percent for limitation of flexion of the right knee is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


